Citation Nr: 1701539	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  15-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right shoulder arthritis.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right leg disability.

3.  Entitlement to service connection for right shoulder arthritis.

4.  Entitlement to service connection for right leg disability.

5.  Entitlement to a rating higher than 10 percent for hypertension.

6.  Entitlement to a rating higher than 40 percent for diabetes mellitus as of March 23, 2009.

7.  Entitlement to an initial rating higher than 10 percent for adenocarcinoma of the prostate with history of brachytherapy (prostate cancer).

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).

9.  Entitlement to an initial rating higher than 60 percent for chronic renal disease prior to October 13, 2015, and higher than 80 percent thereafter.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to January 1963 and from March 1963 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012, August 2013, and November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The January 2012 rating decision continued the 40 percent rating for diabetes mellitus, declining to grant a separate rating for peripheral neuropathy of the bilateral lower extremities; continued the 10 percent rating for hypertension; and declining to reopen claims of service connection for right leg arthritis and right shoulder arthritis for failure to submit new and material evidence.  The Veteran filed a notice of disagreement in January 2013.  The RO issued a statement of the case in August 2015 and the Veteran perfected his appeal with an October 2015 VA Form 9.  In the attached statement, his representative stated that the Veteran no longer wished to appeal these denials of increased ratings for diabetes mellitus, erectile dysfunction, and hypertension, but did want to appeal the denials of increased ratings for peripheral neuropathy of the bilateral lower extremities, retinopathy, and cataracts and the denial of service connection for right shoulder and right knee.  However, the box checked on the VA Form 9 indicated that the Veteran wished to appeal all of the issues listed on his statement of the case.  As such, the Veteran's appeal is perfected as to all the issues listed on the August 2015 statement of the case.

The August 2013 rating decision granted service connection for adenocarcinoma of the prostate with history of brachytherapy and assigned an initial rating of 100 percent effective September 12, 2012, and 10 percent May 1, 2013.  The Veteran filed a notice of disagreement in August 2014.  The RO issued a statement of the case in February 2016 and the Veteran perfected his appeal with an April 2016 VA Form 9.

In July 2015, the Board denied entitlement to an effective date earlier than March 23, 2009, for the 40 percent rating for diabetes mellitus and remanded the remaining issues, including entitlement to a higher rating for diabetes mellitus as of March 23, 2009, for further development.

The November 2015 rating decision granted service connection for chronic renal disease with an evaluation of 60 percent effective November 30, 2010, and an 80 percent rating as of October 13, 2015.  The Veteran filed a timely notice of disagreement in November 2016.

In a February 2016 rating decision, the Veteran's rating for adenocarcinoma of the prostate with history of brachytherapy was increased to 20 percent effective December 7, 2015.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of higher initial rating for prostate cancer and chronic renal disease and entitlement to TDIU are in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2008 decision, the Board decision denied service connection for arthritis.  

2.  Evidence received since the February 2008 Board decision relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for right shoulder arthritis.

3.  Evidence received since the February 2008 Board decision relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a right leg disability.

4.  The Veteran has not had right shoulder arthritis at any point during the course of the appeal.

5.  The Veteran has right knee arthritis as a result of his active service.

6.  The Veteran's hypertension is treated with medication.  During the pendency of this appeal, the Veteran's highest recorded diastolic pressure was 94 and his highest recorded systolic pressure was 173.

7.  The Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities, but does not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  His associated diabetic retinopathy does not result in incapacitating episodes or a compensable degree of visual impairment and his associated erectile dysfunction is not characterized by penile deformity.


CONCLUSIONS OF LAW

1.  The February 2008 Board decision, which denied the Veteran's attempt to reopen a claim of service connection for arthritis, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  Evidence received since the final February 2008 Board decision is new and material; therefore, the claim of entitlement to service connection right shoulder arthritis is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159, 20.1103 (2016). 

3.  Evidence received since the final February 2008 Board decision is new and material; therefore, the claim of entitlement to service connection for a right leg disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159, 20.1103 (2016). 

4.  The criteria for service connection for right shoulder condition have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for right knee arthritis have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for a rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2016).

7.  The criteria for a rating higher than 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913, 4.79, DC 6006, 4.115b, DC 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2008 and December 2012.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in September 2008 (diabetes), March 2011 (hypertension), December 2011(diabetic neuropathy), August 2014 (diabetes, eyes, neuropathy, erectile dysfunction), and May 2015 (shoulder).  These examinations contained all information needed to rate the disability.  Indeed, the examiners reviewed the objective evidence of record, documented the Veteran's current complaints, performed a thorough clinical evaluation, and when appropriate, offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.

Similarly, VA provided a medical opinion on the issue of service connection for a tight knee condition in May 2015.  That examiner the objective evidence of record and the Veteran's subjective complaints, then offered an opinion as to the claimed disability, accompanied by a rationale.  Thus, this opinion is also adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  New and Material Evidence - Right Shoulder and Right Leg

The Veteran was originally denied service connection for arthritis in an October 1985 rating decision, which noted that the arthritis claimed by the Veteran was not shown by the evidence of record.  His April 1993 attempt to reopen was denied in an unappealed June 1993 rating decision.  A February 2008 Board decision found that the evidence submitted since the June 1993 decision was not new and material and denied the Veteran's claim to reopen.  This Board decision became final as of the date stamped on its face.  38 C.F.R. § 20.1100.

The Veteran filed the current claim to reopen in December 2009.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  Id.

The evidence received since the February 2008 Board decision includes additional lay evidence and VA and private treatment records.  The November 2010 Report of Contact notes the Veteran's report that he had osteoarthritis of the right shoulder and right leg.  As a current diagnosis of arthritis was lacking at the time of the October 1985 rating decision, which was the last decision on the merits, this new evidence relates to an unestablished fact necessary to substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for right shoulder arthritis and right leg disability have been met.


III.  Service Connection - Right Shoulder

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  In this case, the record does not include any evidence from within one year of the Veteran's separation from service.  Moreover, x-rays taken several years later in August 1985 do not show arthritis.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

Service connection may be granted on a direct basis for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The dispositive matter as to this claim for disability compensation benefits is whether the Veteran has had the claimed disabilities during the course of the claim and appeal.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, the requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Here, the Veteran's service treatment records show complaints of right shoulder pain in December 1977 and July 1979.  The July 1979 record notes probable early degenerative joint disease, but x-rays provided at that time provided in no significant findings.  The medical evidence of record, however, does not confirm the Veteran's assertion that he has arthritis of the right shoulder or any other current right shoulder diagnosis.  A January 2007 VA x-ray found osteoarthritis of the left shoulder, but there is no such record of right shoulder arthritis.  Indeed, the May 2015 a VA examination report shows that the Veteran's right shoulder is "all normal."  At that time, the Veteran had full range of motion and no pain was noted on examination.

The Veteran has expressed his belief that he does have right shoulder arthritis.  However, whether the Veteran can diagnose a given condition depends on that that condition is and whether the Veteran has expertise in medical matters.  The record does not show that he has such expertise.  Therefore the complexity of the condition, under the facts of the case is a factor in determining whether his diagnoses are competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed Cir. 2007).  As to this claimed disability, whether his experienced symptoms actually mean he has right shoulder arthritis is not a simple question and generally requires x-ray evidence.  Whether his symptoms are symptoms of a disability or not are questions outside of the realm of knowledge of a layperson.  Thus, the preponderance of evidence is against a finding that he has had a right shoulder disability during the course of the claim and appeal.  Consequently, service connection for right shoulder arthritis is not warranted.


IV.  Service Connection - Right Leg

With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran's service treatment records show complaints of right knee pain and degenerative joint disease.  See August 1979 service treatment record; see also April 1963 service treatment record.  His VA treatment records show continued complaints of arthritis, including a June 2003 VA treatment record prior to his September 2003 work injury.  A September 2004 MRI found chronic degenerative changes of the medial meniscus and osteoarthritic changes about the medial compartment knee joint.  In a July 2009 statement, the Veteran's private physician, Dr. R.K., confirmed that the Veteran's 1979 record shows evidence of degenerative joint disease dating back to his military service.  Thus, the Board finds that the evidence of record is sufficient to establish continuous symptoms of right knee arthritis since the Veteran's separation from service.  Accordingly, service connection for right knee arthritis is warranted.


V.  Increased Rating - Hypertension

The Veteran was originally granted service connection for hypertension in an October 1985 rating decision.  He was assigned a 10 percent rating effective July 31, 1985.  In a November 1987 rating decision, this evaluation was increased to 20 percent effective September 28, 1987.  In a March 1989 rating decision, this condition was found to have improved and its rating was reduced to 10 percent effective June 1, 1989.  In May 1989, the Veteran filed a notice of disagreement with that rating decision.  The RO issued a statement of the case in May 1989.  The Veteran did not perfect his appeal with a substantive appeal.  Thus, the March 1989 rating decision became final.

The Veteran's April 2001 claim was denied in a January 2002 rating decision.  The Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance.  Thus, the January 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

The Veteran filed the current claim for an increased rating in December 2009.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Hypertension is rated under Diagnostic Code (DC) 7101.  38 C.F.R. § 4.104.  Under Diagnostic Code 7101, hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  38 C.F.R. § 4.104.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104, DC 7101.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104.

During the pendency of this appeal, the Veteran's highest recorded diastolic pressure was 94.  See April 2013 VA treatment record.  His highest recorded systolic pressure was 173.  See October 2013 VA treatment record.  He consistently treated his hypertension with medication.  See e.g., March 2011 VA examination.

Thus, after a review of the pertinent evidence, the Board determines that a rating higher than 10 percent is not warranted.  In order to warrant a rating, the Veteran's diastolic pressure must be predominantly 110 or more or his systolic pressure must be predominantly 200 or more.  See 38 C.F.R. § 4.104, DC 7101.  That degree of impairment is not shown. 

Therefore, the Board finds that the preponderance of the evidence is against schedular rating higher than 10 percent for hypertension.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


VI.  Increased Rating - Diabetes

The Veteran was originally granted service connection for diabetes mellitus in a January 2002 rating decision.  At that time he was assigned a 20 percent rating effective July 31, 1985.  The Veteran appealed this rating.  After a June 2004 Board remand, the Veteran withdrew his appeal in a January 2005 communication.  Thus, the January 2002 rating decision became final.

The Veteran filed the current claim for an increased rating in June 2008.  In a January 2010 rating decision, the Veteran's rating for diabetes mellitus was increased to 40 percent effective March 23, 2009.  The Veteran appealed this rating and its effective date.  In a July 2015 decision, the Board denied entitlement to an effective date earlier than March 23, 2009, for the 40 percent rating for diabetes mellitus.  Thus, that issue is no longer before the Board and the remaining question is entitlement to a higher rating for diabetes mellitus as of March 23, 2009.
	
Diabetes mellitus is rated under DC 7913.  38 C.F.R. § 4.120.  Under this diagnostic code, the current 40 percent rating reflects diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  38 C.F.R. § 4.119, DC 7913.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Id.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under this diagnostic code.  38 C.F.R. § 4.119, DC 7913.  Noncompensable complications are considered part of the diabetic process under this diagnostic code.  Id.

In a March 2009 letter, the Veteran's private physician, Dr. E.E.D., stated that the Veteran controlled his diabetes with diet and insulin and had to regulate his activities to avoid low blood sugar.  The evidence of record since that time confirms that the Veteran continued to treat his diabetes with insulin, restricted diet, and regulation of activities.  See generally, VA treatment records.

The record does not contain evidence of any hospitalization for episodes of ketoacidosis of hypoglycemic reactions.

In his January 2013 notice of disagreement, the Veteran argued that his erectile dysfunction and diabetic retinopathy should be rated separately and that he should be granted service connection for associated peripheral neuropathy.

The Veteran underwent a VA eye examination in August 2014.  At that time he was diagnosed with moderate non-proliferative diabetic retinopathy, diabetic macular edema, and pseudophakia.  His corrected vision was 20/40 or better for both eyes.  His pupils were round and reactive to light.  He did not have contraction of a visual field, loss of a visual field, or scotoma.  This condition did not impact the Veteran's ability to work.

The Veteran also underwent a diabetic sensory-motor peripheral neuropathy examination in August 2014.  That examiner found no diabetic peripheral neuropathy.  His motor nerve abnormalities were noted to be consistent with chronic lumbar radiculopathy and his left sensory nerve abnormalities were strongly suggestive of an injury to the left lower leg, but there was no convincing evidence of a generalized peripheral neuropathy.

After a review of the pertinent evidence, the Board determines that a rating higher than that already assigned is not warranted for diabetes mellitus.  Based on the above, the Veteran's diabetes was treated with insulin, diet, and restriction of activities throughout the pendency of the appeal.  When this is applied to the rating criteria for diabetes, it is consistent with the current 40 percent rating.  38 C.F.R. § 4.119, DC 7913.  The record does not show hospitalization for episodes of ketoacidosis of hypoglycemic reactions, as is required for a higher rating.  See id.

The Veteran's diabetes has also been associated with erectile dysfunction and diabetic retinopathy.  Although the Veteran has also claimed peripheral neuropathy, that condition has not been shown and has not been found to be associated with the Veteran's service connected diabetes.

Next, the Board will consider whether the Veteran's associated diabetic retinopathy or erectile dysfunction warrant separate compensable ratings.

In order to warrant a separate compensable rating for diabetic retinopathy, this condition must result in incapacitating episodes having a total duration of at least one week during a 12 month period or a compensable degree of visual impairment.  See 38 C.F.R. § 4.79, DC 6006.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id.  In this case, the record consistently shows no incapacitating episodes of diabetic retinopathy.  Turning to the question of visual impairment, the Board notes that visual acuity is evaluated under DCs 6061-6066; impairment of visual fields is rated under DCs 6080-6081; and impairment of muscle function is rated under DCs 6090-6091.  38 C.F.R. § 4.79.

Throughout the appeals period, the Veteran's best corrected visual acuity has been 20/40 or better for both eyes.  In a January 7, 2014, treatment record, the Veteran's visual acuity with his glasses was 20/60 in the right eye and 20/50 in the left eye, but manifest refraction testing found 20/25 in each eye.  The optometrist recommended continued use of his existing glasses.  A January 13, 2014 addendum to this record found 20/50 in the right eye and 20/70 in the left eye, but 20/40 in both eyes and, again, manifest refraction testing found 20/25 in both eyes.  Therefore, the Veteran's best corrected visual acuity during the appeals period has been 20/40 or better for both eyes.  This represents a noncompansable level of visual impairment.  The record does not should impairment of visual field of impairment of muscle function.  Thus, the Veteran's diabetic retinopathy does not warrant a separate compensable rating.

A compensable degree of erectile dysfunction requires penile deformity with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  In this case, the Veteran's disability is characterized by loss of erectile power, but not by penile deformity.  Thus, the criteria for a compensable rating are not met.  It is noted that the Veteran has been awarded special monthly compensation at the rate specified at 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.

Therefore, the Board finds that the preponderance of the evidence is against a higher schedular rating for diabetes mellitus and against a separate compensable rating for diabetic retinopathy, and erectile dysfunction.  Hence the appeal must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


VII.  Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably described the Veteran's disability level and symptomatology and provided for higher ratings for more severe symptoms.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran is also service connected for chronic renal disease, hypothyroidism, and post-operative bilateral rectus recessions.  The record does not suggest and the Veteran has not alleged that the combination of these service connected disabilities has resulted in an exceptional circumstance not contemplated by the rating schedule with regard to his hypertension and/or diabetes mellitus.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim of service connection for right shoulder arthritis is granted.

The application to reopen a claim of service connection for right leg disability is granted.

Service connection for right shoulder arthritis is denied.

Service connection for right knee arthritis is granted.

A rating higher than 10 percent for hypertension is denied.

A rating higher than 40 percent for diabetes mellitus as of March 23, 2009, is denied.


REMAND

The Veteran has reported a worsening of his prostate cancer.  Specifically, his representative has reported a recurrence of active prostate cancer.  See December 2016 correspondence. Thus, a new examination is necessary.

Additionally, as noted in the Introduction, the Veteran filed a timely notice of disagreement with the initial rating assigned for chronic renal disease in the November 2015 rating decision.  To date, the record does not contain a statement of the case on this issue.  As such, one must be issued.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's claim for a total disability rating based on individual unemployability (TDIU), the result of this remand on the issue of a higher rating for prostate cancer may impact the Veteran's claim for TDIU.  As such it is inextricably intertwined.  Issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA prostate cancer examination for the for the purpose of ascertaining the Veteran's current level of disability.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed. 

All indicated studies should be conducted and all findings reported in detail.

The examiner should indicate whether the Veteran's prostate cancer is active or in remission.  If it is in remission, the examiner should address all residuals of this disability.

Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  Thereafter, readjudicate the claims of a higher initial rating for adenocarcinoma of the prostate with history of brachytherapy and TDIU.  If any of the benefits sought are not granted, furnish to the Veteran and his attorney a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

3.  Take appropriate action, including issuance of a statement of the case, regarding the issue of an initial rating higher than 60 percent for chronic renal disease prior to October 13, 2015, and higher than 80 percent thereafter.  The Veteran and his attorney should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal on this issue.  Return these issues to the Board only if the appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


